Citation Nr: 1118802	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for depression, not otherwise specified, with symptoms of a sleep disorder and fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran had active service from August 1988 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

In a July 2008 decision, the Board denied the claim for entitlement to service connection for a skin disorder with rash and cysts.  At that time, the Board remanded claims for entitlement to service connection for a bowel disorder, including irritable bowel syndrome and Crohn's disease; major depression; fatigue; bilateral hand, foot, and knee disorders, including pain; and joint and muscle pain, as due to an undiagnosed illness, for further development.

In a July 2009 rating action, the RO granted service connection for Crohn's disease/irritable bowel syndrome.  The RO's action represents a full grant of the benefits sought as to this matter.

In a September 2009 decision, the Board denied claims of entitlement to service connection for bilateral hand, foot, and knee disorders, including pain; and chronic joint and muscle pain, both on a direct basis and due to an undiagnosed illness.  The Board remanded the claims for entitlement to service connection for major depression with a sleep disorder, and fatigue for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

At the time of the prior Board decisions, it included symptoms of sleep impairment with the claim for entitlement to service connection for a psychiatric disorder.  The Board styled the symptoms of fatigue as a separate service-connection claim.  However, based on the November 2010 medical opinion, the examiner determined that fatigue was a symptom of the psychiatric disorder, and thus the Board has characterized the issue as a single issue and included the symptoms associated with the psychiatric disorder.  

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that it referred this issue in its July 2008 and November 2009 decisions.  Thus, this issue must be addressed promptly.


FINDING OF FACT

There is competent evidence that depression, not otherwise specified, to include symptoms of fatigue and sleep impairment, is in part due to service-connected Crohn's disease/irritable bowel syndrome.


CONCLUSION OF LAW

Depression, not otherwise specified, to include symptoms of fatigue and sleep impairment, is proximately due to or the result of Crohn's disease/irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board had remanded this claim, in part, to obtain a medical opinion about a possible relationship between a psychiatric disorder and service, between a psychiatric disorder and the appellant's service-connected Crohn's disease/irritable bowel syndrome.  In a November 2010 medical opinion, the examiner diagnosed the Veteran with alcohol dependence and depression, not otherwise specified.  He stated the Veteran's depression included symptoms of fatigue and sleep impairment and was "temporally associated with the onset of chronic diarrhea."  While the examiner added that depression was associated with alcohol dependence and that the Veteran's alcohol use negatively impacted both the depression and Crohn's disease/irritable bowel syndrome, the fact that such psychiatric disorder and associated symptoms are at least in part due to the service-connected disability establishes a basis to grant the claim.  In a January 2005 medical opinion, a VA examiner had attributed major depressive disorder to chronic diarrhea.  There is no competent evidence to refute these positive medical conclusions.  

Thus, entitlement to service connection for depression, not otherwise specified, to include sleep impairment and fatigue, as being due to or the result of Crohn's disease/irritable bowel syndrome is granted.  Prior to rating this disorder the RO must have an examiner distinguish the percentage that depression with fatigue and sleep impairment is due to the Crohn's disease/irritable bowel syndrome alone, and the percentage due to other factors, to include alcoholism.

The Board does not need to address the part of the claim of whether such disability is due to undiagnosed illness since the psychiatric disorder and symptoms have been attributed to a known diagnosis.  See 38 U.S.C.A. § 1117 (West 2002 & Supp 2010); 38 C.F.R. § 3.317 (2010).


ORDER

Entitlement to service connection for depression, not otherwise specified, to include sleep impairment and fatigue, due to or the result of Crohn's disease/irritable bowel syndrome is granted



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


